           Case 2:17-cr-00391-APG-VCF Document 113 Filed 08/17/21 Page 1 of 5



1    THOMAS F. PITARO, ESQ.
     Nevada bar No. 1332
2
     PITARO & FUMO, CHTD.
3    601 LAS VEGAS BOULEVARD, SOUTH
     LAS VEGAS, NEVADA 89101
4    Phone: 702.474.7554 Fax: 702-474-4210
5
     Email: kristine@fumolaw.com
     Attorney for Defendant
6    FREDERICK LEAVITT
7
                               UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF NEVADA
9

10

11   UNITED STATES OF AMERICA,           )               2:17-CR-00391-APG-VCF
                                         )
12                                       )
                 Plaintiff,              )
13                                       )               STIPULATION AND ORDER TO
     v.                                  )               CONTINUE SENTENCING
14                                       )
                                         )
15   FREDERICK LEAVITT,                  )
                                         )
16                                       )               (Fifth Request)
                 Defendant.              )
17
     ___________________________________ )
18
            IT IS HEREBY STIPULATED by and between FREDERICK LEAVITT,
19
     Defendant, by and through his counsel THOMAS F. PITARO, ESQ. and PAUL PADDA,
20

21   ESQ., CHRISTOPER CHIOU, Acting United States Attorney, and STEVEN W. MYHRE,

22   Assistant United States Attorney, that the sentencing hearing in the above-captioned matter
23
     currently scheduled for August 17, 2021 at the hour of 11:00 a.m., be vacated and continued
24
     to a date and time to be set by this Court but not earlier than after December 2021. This is
25

26
     the fifth request for continuance of Mr. Leavitt's sentencing date and is entered for the

27   following reasons:
28


                                                   -1-
           Case 2:17-cr-00391-APG-VCF Document 113 Filed 08/17/21 Page 2 of 5



1           1.      On March 30, 2020, the Chief Judge for the District of Nevada entered
2    General Order 2020-05, regarding Authorization for Video and Teleconferencing Under the
3    CARES Act and The Exigent Circumstances Created by COVID-19 and Related
4    Coronavirus (hereinafter “General Order”). The General Order addresses the material effect
5    upon the functioning of the Court brought on by the COVID-19 and Coronavirus pandemic
6    and finds, among other things, that for the duration of the General Order, in-person Rule 32
7    felony sentencing hearings cannot be conducted in the District of Nevada without seriously
8    jeopardizing public health and safety. The General Order further provides that Rule 32
9    sentencing hearings may, with the consent of the defendant (upon advice of counsel),
10   proceed by video or teleconference in individual cases, provided that the presiding Court
11   specifically finds that to delay the matter further will cause serious harm to the interests of
12   justice. See also CARES ACT, H.R. 748, Public Law No. 116-136. On June 25, 2021, the
13   Chief Judge extended the General Order to remain in effect until September 27, 2021, unless
14   terminated earlier.
15          2.      Defendant Leavitt continues to desire an in-person Rule 32 sentencing
16   hearing and the parties agree that further delay to accommodate an in-person hearing will
17   not cause serious harm to the interests of justice. Accordingly, a continuance of the Rule 32
18   sentencing hearing to December 2021, which is outside the current duration of the General
19   Order, is appropriate and will advance the health and safety interests articulated in the
20   General Order.
21          3.      A continuance is requested for the additional reason that defendant Leavitt is
22   scheduled to undergo medical treatment at the Mayo Clinic during the month of August due
23   to existing medical conditions. A continuance will accommodate defendant Leavitt’s
24   medical procedure.
25          4.      The Government agrees to the continuance.
26
            5.      Defendant Leavitt is out on Pretrial Release and does not object to the
27
     continuance.
28
            6.      The additional time requested herein is not sought for purposes of delay.
                                                    -2-
           Case 2:17-cr-00391-APG-VCF Document 113 Filed 08/17/21 Page 3 of 5



1           7.      Additionally, the denial of this request for continuance would result in a
2
     miscarriage of justice.
3
            WHEREFORE, for all the foregoing reasons, the parties respectfully request that the
4

5
     Court accept the Stipulation of the parties and enter an Order vacating the current hearing

6    set for August 17, 2021, and continuing the hearing to a date and time convenient to the
7
     Court but no earlier than December 2021.
8
            DATED this 9th day of August, 2021.
9

10                                               CHRISTOPHER CHIOU
     PITARO & FUMO, CHTD.                        ACTING UNITED STATES ATTORNEY
11

12     /s/ Thomas Pitaro            /s/ Steven Myhre
     THOMAS F. PITARO, ESQ.       STEVEN W. MYHRE
13   PAUL PADDA, ESQ.             ASSISTANT UNITED STATES ATTORNEY
     601 LAS VEGAS BOULEVARD SOUTH
14
     LAS VEGAS, NEVADA 89101
15   ATTORNEYS FOR DEFENDANT
     FREDERICK LEAVITT
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -3-
           Case 2:17-cr-00391-APG-VCF Document 113 Filed 08/17/21 Page 4 of 5



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3

4
     UNITED STATES OF AMERICA,            )
5                                         )
                 Plaintiff,               )                 2:17-cr-000391-APG-VCF
6
                                          )
7    v.                                   )                 ORDER
                                          )
8    FREDERICK LEAVITT,                   )
                                          )
9
                                          )
10               Defendant.               )
     ____________________________________ )
11
            This matter coming on the parties' Stipulation and Order to Continue Sentencing, the
12
     Court having considered the premises therein, and good cause showing, the Court accepts
13
     the Stipulation of the parties and finds as follows:
14
            1.      Sentencing in this matter is presently set for August 17, 2021.
15

16          2.      For the reasons set forth in the Stipulation, the defendant has requested a
17   continuance of the sentencing hearing until on or after December 2021.
18
            3.      Defendant Leavitt is not in custody.
19
            4.      The government agrees to the continuance request set forth in the
20

21   Stipulation.

22          5.      Based on the agreement of the parties and for all the reasons stated in the
23
     Stipulation, the Court finds that a continuance of the sentencing hearing is appropriate.
24
            Accordingly:
25
            1.      The Rule 32 sentencing hearing set for August 17, 2021, is hereby
26

27                  VACATED and CONTINUED; and

28


                                                    -4-
     Case 2:17-cr-00391-APG-VCF Document 113 Filed 08/17/21 Page 5 of 5



1     2.    The Rule 32 sentencing hearing in this matter will commence on
2
           December 9, 2021 at 9:30 a.m. in LV Courtroom 6C before the
3
           Honorable Andrew P. Gordon.
4

5
      IT IS SO ORDERED this 17th day of August 2021:

6

7                                      _______________________________________
                                       ANDREW P. GORDON
8
                                       UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         -5-
